Case: 21-50310      Document: 00516410123         Page: 1    Date Filed: 07/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 27, 2022
                                   No. 21-50310                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gabriel Perez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:07-CR-119-4


   Before Richman, Chief Judge, and Higginbotham and Elrod,
   Circuit Judges.
   Per Curiam:*
          Gabriel Perez filed a motion for a reduced sentence under § 404 of the
   First Step Act of 2018. The district court denied his motion but referenced
   inapplicable policy statements which left the grounds for its decision unclear.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50310           Document: 00516410123              Page: 2       Date Filed: 07/27/2022




                                            No. 21-50310


   Perez appealed. We ordered a remand to the district court for the limited
   purpose of allowing the court to enter reasons for denying Perez’s motion. 1
           The district court again entered an order denying Perez’s motion,
   clarifying that its previous reference to “the applicable policy statements
   issued by the Sentencing Guidelines” was inadvertent. The district court
   detailed its reasons for denying Perez’s motion and also affirmatively stated
   that it “consider[ed] the applicable factors provided in Section 404 of the
   First Step Act and 18 U.S.C. § 3553(a)” in reaching its decision. This is a
   sufficient explanation for the denial. 2
           AFFIRMED.




           1
               United States v. Perez, 27 F.4th 1101, 1104-05 (5th Cir. 2022).
           2
            See United States v. Batiste, 980 F.3d 466, 479 (5th Cir. 2020); United States v.
   Abdul-Ali, 19 F.4th 835, 838 (5th Cir. 2021); see also Chavez-Meza v. United States, __ U.S.
   __, 138 S. Ct. 1959, 1967-68 (2018).




                                                   2